Weiss v City of New York (2016 NY Slip Op 01267)





Weiss v City of New York


2016 NY Slip Op 01267


Decided on February 23, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 23, 2016

Tom, J.P., Andrias, Moskowitz, Richter, JJ.


294 21372/12

[*1]Mark L. Weiss, Plaintiff-Respondent,
vThe City of New York, et al., Defendants-Appellants, The New Fulton Fish Market Cooperative at Hunts Point, Inc., et al., Defendants.


Zachary W. Carter, Corporation Counsel, New York (Tahirih M. Sadrieh of counsel), for appellants.
Stefano A. Filippazzo, P.C., Brooklyn (Stefano A. Filippazzo of counsel), for respondent.

Order, Supreme Court, Bronx County (Howard H. Sherman, J.), entered January 23, 2014, which, inter alia, denied the motion of defendants City of New York, New York City Department of Correction and New York City Department of Environmental Protection (collectively City) to dismiss the complaint and cross claims as against them pursuant to CPLR 3211(a)(7) and/or CPLR 3212, and granted plaintiff's cross motion for leave to amend the notice of claim, unanimously affirmed, without costs.
The motion court properly determined that the original notice of claim, together with the photographs provided by plaintiff showing broken cement barriers strewn over the sidewalk and roadway at the accident location, sufficiently set forth the location and manner of his accident to satisfy the requirements of General Municipal Law § 50-e(2), since they provided "information sufficient to enable the city to investigate the claim" (O'Brien v City of Syracuse, 54 NY2d 353, 358 [1981]; see also Green v City of New York, 106 AD3d 453 [1st Dept 2013]). The amended notice of claim, clarifying the location and manner of the alleged accident, was properly permitted pursuant to General Municipal Law § 50-e(6), since the City did not show any prejudice, or assert that plaintiff acted in bad faith (see Goodwin v New York City Hous. Auth., 42 AD3d 63 [1st Dept 2007]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 23, 2016
CLERK